                 Case 1:17-cr-00057-DAD Document 43 Filed 05/29/20 Page 1 of 2


1    MCGREGOR W. SCOTT
     United States Attorney
2    JOSEPH BARTON
     Assistant United States Attorney
3
     2500 Tulare Street, Suite 4401
4
     Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099

6
     Attorneys for Plaintiff
7    United States of America

8
                                           UNITED STATES DISTRICT COURT
9

10                                    EASTEREN DISTRICT OF CALIFORNIA

11

12
     UNITED STATES OF AMERICA                          ) Case No. 1:17-cr-00057-DAD
                                                       )
13                            Plaintiff,               ) UNITES STATES’ MOTION TO DISMISS
                                                       ) WITHOUT PREJUDICE
14
              vs.                                      )
15                                                     )
     JOSEPH ADRIAN RIVERA,                             )
16                                                     )
                              Defendant.               )
17
                                                       )
18

19                                             MOTION TO DISMISS
20            Pursuant to the request of Unites States Probation Officer Adrian Garcia and in the
21   interests of justice, the United States, by and through its undersigned attorneys, hereby moves to
22   dismiss the Supervised Release Violation Petition filed herein on February 12, 2020, in the
23   above-captioned matter. The United States requests that this matter be dismissed without
24   prejudice and entered on May 28, 2020, or as soon thereafter as practicable, and that the
25   Contested Hearing set for June 8, 2020, be vacated.

26

27   DATED: May 28, 2020                                      By: /s/ Joseph Barton
                                                                  Joseph Barton
28
                                                                  Assistant United States Attorney

     Motion to Dismiss; [Proposed] Order
                 Case 1:17-cr-00057-DAD Document 43 Filed 05/29/20 Page 2 of 2


1                                               ORDER
2             Upon the United States’ Motion to Dismiss dated May 28, 2020, and for good cause
3    shown, the Supervised Release Violation Petition filed herein on February 12, 2020, in the
4    above-captioned matter is dismissed without prejudice and the Contested Hearing set for June 8,
5    2020, is hereby vacated.
6

7    IT IS SO ORDERED.
8
         Dated:       May 28, 2020
9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Motion to Dismiss; [Proposed] Order
